Appeal from a judgment of the Onondaga County Court (Joseph E. Fahey, J.), rendered May 27, 2004. The judgment convicted defendant, upon a jury verdict, of robbery in the first degree, attempted robbery in the first degree, criminal possession of a weapon in the third degree (two counts) and resisting arrest.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of, inter alia, robbery in the first degree (Penal Law § 160.15 [3]) and attempted robbery in the first degree (§§ 110.00, 160.15 [3]), arising out of his commission of two robberies. Defendant failed to preserve for our review his contention that the conviction is not supported by legally sufficient evidence inasmuch as he failed to make a sufficiently specific motion to dismiss (see People v Gray, 86 NY2d 10, 19 [1995]) and, in any event, he failed to renew his motion after presenting evidence (see People v Hines, 97 NY2d 56, 61 [2001], rearg denied 97 NY2d 678 [2001]). We reject defendant’s further contention that the verdict is against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). We have considered defendant’s remaining contentions with respect to the sentence and conclude that they are without merit. Present—Gorski, J.P., Martoche, Smith, Green and Pine, JJ.